Citation Nr: 0906428	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-24 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fresno, 
California





THE ISSUE

Eligibility for enrollment in the VA healthcare system.






ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from March 1954 to March 
1956.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Fresno, California, VA Medical Center (VAMC) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The Veteran has been assigned VA healthcare priority 
category 8; he does not have a service-connected disability 
or other special eligibility attribute, to include "low 
income" status that would warrant placement in a priority 
category above category 8. 

2.  The Veteran's completed application for enrollment in the 
VA healthcare system was received after January 17, 2003.  


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. 
§ 17.36 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA does 
not apply in this case.  The only issue before the Board is 
whether the Veteran is eligible for VA healthcare system 
enrollment.  Because the relevant facts are not in dispute 
and eligibility for VA healthcare benefits is outlined in 
regulation, the Board's review is limited to interpretation 
of the pertinent statutes and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
interpretation of governing law is dispositive of an issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-
32 (2000).  The Veteran has been notified of the basis for 
the denial of his claim and has had ample opportunity to 
respond.

II.  Facts and Analysis

A Veteran must be enrolled in the VA healthcare system as a 
pre-condition to receiving VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
Veterans are eligible to be enrolled, based upon enumerated 
priorities, with Veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice-connected Veterans and noncompensable, 
zero percent service-connected Veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive increased rate pension for being permanently 
housebound or in need of regular aid and attendance, are 
otherwise found to be catastrophically disabled, are 
determined to be unable to defray the costs of necessary care 
under 38 U.S.C.A. § 1722(a), are a Veteran of the Mexican 
border period or of World War I, or are former prisoners of 
war.  Id.  A Veteran who wishes to be enrolled must apply by 
submitting a completed VA application for health benefits to 
a VA medical facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of Veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. 
§ 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
Veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).
The pertinent facts in this case do not appear to be in 
dispute.  The Veteran has acknowledged that he filed his 
Application for VA Health Benefits after January 17, 2003.  
He has not claimed to have a service connected disability or 
to have been a POW.  In 2005 he was initially granted a 
"Hardship Waiver" based on his 2005 projected income and 
medical expenses, enrolled in the VA health care system and 
assigned to Priority Group 5 for Veteran's who are unable to 
defray the expenses of necessary care.  See 38 C.F.R. § 
17.36(b)(5).  Then, in August 2006 he completed a new 
financial assessment where he reported 2005 annual gross 
income for him and his spouse (less deductible medical 
expenses), which exceeded the applicable low income threshold 
for 2005 (The Board notes that the applicable low income 
threshold for 2005 was for a two person household for the 
Veteran's home region of Visalia, California was $31,400.  As 
a result, he was placed in Priority Group 8 and denied 
continued enrollment in the VA Health Care System.  He 
subsequently provided financial information for 2006, which 
again showed that the annual gross income of him and his 
spouse was over the applicable 2006 "low income threshold" 
of $32, 285.  See 38 C.F.R. § 17.36(b)(7).  

In his April 2007 response to the January 2007 VAMC decision 
the Veteran did not dispute that his household gross income 
was in excess of the applicable low income threshold 
(although he did note that his "adjusted" income was below 
this amount).  Instead, he noted that should something happen 
to his wife, her retirement checks would stop and he would be 
left with just his $780 per month Social Security check.  
Consequently, it was unjust for VA to allow her retirement 
checks to determine his eligibility for VA health care.  He 
also noted that he had had quintuple bypass surgery in July 
1999 and that since that time he had been dependent on 
expensive blood pressure and cholesterol lowering 
medications.  Additionally, a fall several years prior had 
caused nerve damage in two vertebrae, requiring that he take 
Celebrex.  He also had an old knee injury.  He asserted that 
the combination of his health problems would undoubtedly 
cause future expenses beyond Medicare and insurance coverage.  
His Medicare supplemental medical insurance amounted to $50 
per month and the Medicare prescription coverage amounted to 
$75 per month.  He was simply requesting access to VA 
prescription medication coverage and was aware that a 
copayment would be required if he was given such access.  He 
felt strongly that because he served his country and was 
promised benefits at that time, that the $32,285 cut off for 
benefits was unjust.  He felt that this was especially true 
given that had he not been covered by his wife's benefits 
prior to 2003 and had he applied for VA health care coverage, 
he would have been accepted without regard to his household 
income.

Although the Board sympathizes with the Veteran's situation, 
it is bound by the applicable regulations.  These regulations 
do not allow access to VA health care to a nonservice-
connected Veteran who did not apply for enrollment in the VA 
health care system prior to January 17, 2003, unless he or 
she qualifies for "low income" status; receives increased 
rate pension for being permanently housebound or in need of 
regular aid and attendance; is otherwise found to be 
catastrophically disabled; is determined to be unable to 
defray the costs of necessary care; is a former prisoner of 
war, or is a Veteran of the Mexican border period or of World 
War I.  38 C.F.R. § 17.36(b).  In making the determination 
regarding low income status, the Board must look to the 
Veteran's gross household income.  Thus, as there is no 
question that the Veteran's gross income is above the 
applicable income threshold (i.e. $32,285 for 2006), he 
cannot be considered "low income" for purposes  of 
receiving VA healthcare.  Also, given the Veteran's income 
status, his existing Medicare coverage (including 
supplemental insurance) and his description of his current 
medical needs, the Board does not find that he is currently 
unable to defray the costs of necessary care.  Id.  Although, 
it is clear the Veteran has significant medical needs, there 
is no indication that he is currently unable to meet those 
needs with his combination of income and existing medical 
coverage.  If the Veteran's financial situation should 
change, or should his medical needs increase to the point 
where he is unable to defray the costs of necessary care, he 
should reapply for enrollment.  

In summary, because there is no provision in the law for 
enrollment of category 8 members after January 17, 2003, and 
there is no current basis for placing the Veteran in a 
priority category other than category 8, the Veteran is 
ineligible for enrollment in the VA health care system.  Id.  
The applicable criteria are dispositive and the Veteran's 
claim must be denied because of the lack of legal entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


